Citation Nr: 1639371	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease (IHD).

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, confirmed and continued a previous denial of service connection for diabetes mellitus, and denied the other claims on the merits.

The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the diabetes mellitus, IHD and asbestosis claims.  The erectile dysfunction issue is addressed in the REMAND portion of the decision.



FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for diabetes mellitus; the Veteran did not appeal that decision.

2.  The evidence submitted since the June 2008 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus.

3.  The Veteran sufficient served on the perimeter in Thailand to warrant a presumption of exposure to herbicides.

4.  The Veteran currently has diabetes mellitus and IHD at least to a compensable degree.

5.  At the August 2016 Board hearing, the Veteran's representative requested withdrawal of the appeal regarding asbestosis.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the Veteran's claim of entitlement to service connection for diabetes mellitus, based on new and material evidence, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for IHD are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for withdrawal of the appeal regarding asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence-Diabetes Mellitus

Service connection for diabetes mellitus was initially denied by a decision in June 2008.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal such decision, and thus, the decision regarding that issue became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  

In the June 2008 rating decision, the RO denied that the Veteran's claim of service connection for diabetes mellitus essentially because the RO found no established diagnosis and treatment for diabetes.

Evidence received since that decision includes VA treatment records showing that he Veteran has been treated for diabetes mellitus.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for diabetes mellitus.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened diabetes issue is further addressed below.

II. Service Connection-Diabetes Mellitus and IHD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Veteran contends, inter alia, that he developed diabetes mellitus and IHD as a result of herbicide exposure while serving in Nakhon Phanom, Thailand.  The Board notes that VA treatment records show that the Veteran currently has, and is being treated for, diabetes mellitus and IHD.  The disabilities appear to have manifested to at least a compensable degree.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including IHD and diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VBA Manual M21-1, IV.ii.2.C.10.q.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection for the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See VBA Manual M21-1, IV.ii.2.C.10.q.

The Board notes that the RO issued a March 2015 formal finding stating that it determined that there was no evidence that could corroborate that the Veteran had exposure to herbicides while serving in Thailand.  However, the Board finds that the evidence shows that the Veteran was presumptively exposed to herbicides during such service.

The Veteran's DD Form 214s indicate that his MOS was helicopter technician for 20 years.  Review of the Veteran's service personnel records shows that he served as a helicopter mechanic in 1969 and 1970 at "Nakhon Phanom RTAFB, Thailand (PACAF)."  The service personnel records also include a June 1970 performance report, in which a reporting official stated that the Veteran's efforts resulted in the helicopter section maintaining an outstanding flying record and that the Veteran worked on the flight line and in the phase dock with outstanding performance.

The Veteran testified at the August 2016 Board hearing that his duties in Thailand included spraying the perimeter of camp, flying 100 to 150 feet above the treetops, during which the helicopter doors were open.  He asserted that he was on the perimeter during such spraying.  Furthermore, the Veteran's representative contended that the Veteran's daily routine in Thailand as a flight mechanic exposed the Veteran to Agent Orange, to include during flights above the base perimeter and when working on helicopters after they landed.  See Board hearing transcript at 12.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, to include lay evidence consistent with the circumstances of the Veteran's service, reflects the Veteran served in Thailand during the Vietnam Era and had sufficient regular service on the perimeters of military bases therein to equate to the police or dog handler duties.  Accordingly, the Board concludes that the Veteran was presumptively exposed to herbicides while on active duty because there is no affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116.  This finding pertains to the specific circumstances of the Veteran in this case only.

The competent medical evidence, to include treatment records, shows that the Veteran has diabetes mellitus and IHD, which are among the conditions presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  There is no affirmative evidence showing that the diseases are not related to herbicide exposure and are related to some intercurrent cause.  Further, the evidence shows that the Veteran's diabetes mellitus type and IHD are manifest to at least a compensable degree.  Thus, the probative weight of the evidence shows that service connection for these disabilities is warranted.

III. Withdrawal-Asbestosis

During the August 2016 Board hearing, prior to promulgation of a Board decision in the appeal, the Veteran's representative indicated that the Veteran wishes to withdraw his appeal of the issue of entitlement to service connection for asbestosis because he has not diagnosis.  See Board hearing transcript at 15.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

New and material evidence having been presented, the claim of service connection for diabetes mellitus is reopened, and service connection for diabetes mellitus is granted.

Service connection for IHD is granted.

The appeal of the issue of entitlement to service connection for asbestosis is dismissed.


REMAND

Regarding the issue of service connection for erectile dysfunction, this is not a disability that is considered to be presumptively related to herbicide exposure like diabetes mellitus and IHD.  However, on his November 2012 claim form, the Veteran indicated that he is claiming secondary service connection for erectile dysfunction but he has not been afforded a VA examination.  

The record does not show that the Veteran has been afforded a VA examination addressing the issues being remanded, and thus, the Board finds that he should be afforded such an examination, which addressing his contention of secondary service connection given that service connection is now in effect for diabetes mellitus and IHD.  The examiner should opine on whether any currently present erectile dysfunction is caused by (or aggravated by) his service-connected disabilities, to include diabetes mellitus and IHD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtained updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an appropriate VA examiner to determine the nature and etiology of any currently present erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

a) The examiner should determine whether the Veteran has erectile dysfunction.

b) Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any erectile dysfunction is caused, or aggravated by, by any of the Veteran's service-connected disabilities, to now include diabetes mellitus and IHD.

Aggravation is an increase in disability beyond any temporary flare-up or the natural progress of the disease.

The examiner must address both causation and aggravation.  If aggravation is found, then the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


